The majority has overruled the second assignment of error finding that the trial court was correct in failing to grant defendant's motion for judgment of acquittal when the evidence introduced at trial was insufficient to sustain a conviction, yet concludes that the conviction was against the manifest weight of the evidence. In doing so, the majority improvidently substitutes its own evaluation of the trial evidence for that of the trial court as the trier of fact.
Additionally, the majority notes its "concern as to whether a charge of disorderly conduct would ever be appropriate in the context of a parent-child domestic violence situation."
I cannot concur with either position taken by the majority and thus dissent from its opinion for these reasons only.